Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending.
Claims 1-21 are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-20 are directed toward a method (i.e. a process) and claim 21 is directed toward a non-transitory computer readable storage medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 21 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method comprising: accessing a set of historical rescue inhaler usage events having occurred to a population of patients within a geographical region, each event previously received from one of: a client device, an attachment associated with a rescue inhaler unit, or from the rescue inhaler unit, each rescue inhaler unit having provided a rescue medication to one of the patients within the geographical region as part of each of the events; determining a region-specific baseline risk threshold based on the set of events; responsive to a triggering condition, accessing a set of parameter values for a model for predicting an asthma risk for the region; accessing a set of input values; inputting the parameter values, the input values, and the baseline risk threshold into a function to determine a risk score for the region; and sending a notification to at least one of the client devices based on the risk score”.
The limitations of accessing a set of historical rescue inhaler usage events having occurred to a population of patients within a geographical region, given the broadest reasonable interpretation; determining a region-specific baseline risk threshold based on the set of events; responsive to a triggering condition, accessing a set of parameter values for a model for predicting an asthma risk for the region; accessing a set of input values; inputting the parameter values, the input values, and the baseline risk threshold into a function to determine a risk score for the region; and sending a notification to at least one of the client devices based on the risk score, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of accessing, determining, responsive, predicting, inputting, determine, and sending, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Further, the abstract idea of claim 21 is identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people.
Dependent claims 2-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 21. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-21 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “client device”, “rescue inhaler unit”, and “non-transitory computer readable storage medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, FIG. 2, FIG. 3A, FIG. 3B, [0045], [0061], and [0079]-[0081], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “a client device, an attachment associated with a rescue inhaler unit, or from the rescue inhaler unit, each rescue inhaler unit having provided a rescue medication to one of the patients within the geographical region as part of each of the events”, which amounts to limiting the abstract idea to the field of inhaler usage prediction/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “accessing a set of historical rescue inhaler usage events having occurred to a population of patients within a geographical region”, “accessing a set of parameter values for a model for predicting an asthma risk for the region”, and “accessing a set of input values”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 21, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 21, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOGG et al. (US 20170140125 A1), hereinafter HOGG.
Regarding claim 1 HOGG teaches a method comprising: accessing a set of historical rescue inhaler usage events having occurred to a population of patients within a geographical region (HOGG, [0050], [0052], [0057], and [0075]), each event previously received from one of: a client device, an attachment associated with a rescue inhaler unit, or from the rescue inhaler unit, each rescue inhaler unit having provided a rescue medication to one of the patients within the geographical region as part of each of the events (HOGG, Abstract, [0008], [0036], and [0043]); determining a region-specific baseline risk threshold based on the set of events (HOGG, [0058]); responsive to a triggering condition, accessing a set of parameter values for a model for predicting an asthma risk for the region (HOGG, [0052], [0054], and [0076]-[0078]); accessing a set of input values (HOGG, [0067], [0074], [0097], and [0112]); inputting the parameter values, the input values, and the baseline risk threshold into a function to determine a risk score for the region (HOGG, [0046]-[0048] and [0052]); and sending a notification to at least one of the client devices based on the risk score (HOGG, [0026]).
Regarding claim 2 HOGG teaches receiving the historical rescue inhaler usage events from the client device, attachment, or rescue inhaler unit (HOGG, [0008], [0027], and [0028]).
Regarding claim 3 HOGG teaches the threshold is determined with respect to a prior period, the prior period including events from a window of time preceding a current time (HOGG, [0008], [0029], [0042], and [0052]).
Regarding claim 4 HOGG teaches the threshold is determined as a percentage of a sum of the events within the prior period (HOGG, [0080]).
Regarding claim 5 HOGG teaches the threshold is periodically determined (HOGG, [0008]).
Regarding claim 6 HOGG teaches the triggering condition includes a threshold change in a physical location of the client device (HOGG, [0028]-[0029], [0052], and [0071]).
Regarding claim 7 HOGG teaches the triggering condition includes a periodic conclusion of a time interval (HOGG, [0054] and [0119]).
Regarding claim 8 HOGG teaches the triggering condition includes a threshold change in the input value of at least one of a plurality of parameters (HOGG, [0054], [0071], and [0119]).
Regarding claim 10 HOGG teaches the risk score is a numerical value representing a likelihood that a user in the geographic region or the region will exceed the threshold that day (HOGG, [0058] and [0081]).
Regarding claim 11 HOGG teaches the parameters include at least one contextual data parameter (HOGG, [0071] and [0073]).
Regarding claim 12 HOGG teaches the parameters include one or more of the following: at least one current region parameter (HOGG, [0058]), further comprising: a current latitude and longitude coordinate of the client devices of the plurality; a geographical region; a current date; a difference in number of controller puffs taken and prescribed for the patient; and a count of rescue puffs taken for the rescue event (HOGG, [0058] and [0081]).
Regarding claim 13 HOGG teaches the parameters include one or more of the following:  at least one air pollutant parameter (HOGG, [0054]), further comprising: a concentration of ozone molecules (03); a concentration of nitrogen dioxide molecules (NO2); a concentration of sulfur dioxide molecules (SO2); a concentration of carbon monoxide molecules (CO); a concentration of carbon dioxide molecules (CO2); particulate matter, 2.5 micrometers or less (PM2.5); particulate matter, 1 micrometer or less (PMi.o); and air quality index (AQI) (HOGG, [0058]).
Regarding claim 14 HOGG teaches the parameters include one or more of the following: at least one weather parameter (HOGG, [0058]), further comprising: temperature; humidity; wind speed; wind direction; station pressure; precipitation; thunderstorms; and visibility (HOGG, [0058]).
Regarding claim 15 HOGG teaches the parameters include: temperature, relative humidity, wind speed, nitrogen dioxide (NO2); sulfur dioxide (SO2); particular matter 2.5 micrometers or less (PM2.5); and particulate matter 1 micrometers or less (PMi.o) (HOGG, [0054], [0058], and [0081]).
Regarding claim 16 HOGG teaches the risk notification is presented at a first time that is different from a second time when the risk threshold is determined (HOGG, [0030], [0052], and [0054]).
Regarding claim 17 HOGG teaches the risk notification comprises informational content regarding the triggering condition (HOGG, [0052], [0054], [0076]-[0078], and [0081]).
Regarding claim 18 HOGG teaches the risk notification comprises informational content regarding at least one of the triggering event (HOGG, [0052], [0054], [0076]-[0078], and [0081]); the baseline regional risk threshold (HOGG, [0052]); and a risk categorization based on the regional risk score (HOGG, [0058], [0072], [0075], and [0095]).
Regarding claim 19 HOGG teaches the risk notification further comprises informational content regarding the rescue event, wherein the informational content further comprises a subset of parameters responsible for a change in risk categorization compared to a previous time period (HOGG, [0095]).
Regarding claim 20 HOGG teaches the risk notification further comprises informational content regarding the rescue event, wherein the informational content further comprises a recommendation regarding how to prevent future rescue inhaler events, where the recommendation is based on the subset of parameters responsible for the change in risk categorization (HOGG, [0102]-[0105], [0116], and [0118]).
Regarding claim 21 HOGG teaches a non-transitory computer readable storage medium comprising computer program instructions that when executed by a computer processor cause the processor to: access a set of historical rescue inhaler usage events having occurred to a population of patients within a geographical region (HOGG, [0050], [0052], [0057], and [0075]), each event previously received from one of a client device, an attachment associated with a rescue inhaler unit or from the rescue inhaler unit, each rescue inhaler unit having provided a rescue medication to one of the patients within the geographical regions as part of each of the events (HOGG, Abstract, [0008], [0036], and [0043]); determine a region-specific baseline risk threshold based on the set of events (HOGG, [0058]); responsive to a triggering condition, access a set of parameter values for a model for predicting asthma risk for the region (HOGG, [0052], [0054], and [0076]-[0078]); access a set of input values (HOGG, [0067], [0074], [0097], and [0112]); input the parameter values, the input values, and the baseline risk threshold into a function to determine a risk score for the region (HOGG, [0046]-[0048] and [0052]); and send a notification to the client device based on the risk score (HOGG, [0026]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HOGG in view of Su et al. (US 20160314256 A1), hereinafter Su.
Regarding claim 9 HOGG teaches the method of claim 1. HOGG does not teach the parameter values are determined using a boosted gradient model. However, Su teaches the parameter values are determined using a boosted gradient model (Su, Abstract, [0047], [0071] and [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify HOGG to incorporate the teachings of Su and account for the method of claim 1, wherein the parameter values are determined using a boosted gradient model. Doing so would better manage their symptoms and reduce the chances for needing emergency medical care. However, a particular patient or group of patients may have sensitivities to multiple triggers and factors. Knowing which of dozens, hundreds, or more triggers and factors a patient is sensitive to and monitoring those triggers and factors for use in managing symptoms is a complex task and not a reasonable strategy for many patients and providers (Su, [0002]).    

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                     


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686